DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-18, 20-22 of copending Application No. 17603481. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by the claims (see same limitations thereof).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 16 and 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lanaway (GB2434633).
	Regarding claim 1, Lanaway discloses a heat exchanger (Fig. 1, 3-4) comprising: at least one set of channels (one of channels 18) having a proximal end and a distal end (see ends thereof), the set of channels comprising: a first channel (one of 18) defined by a first skin (12) and a wall (16); and a second channel (another one of 18) defined by a second skin (14) and the wall, wherein the wall located between the first channel and the second channel comprises a first at least one aperture (50) to allow fluid to pass through the wall from the first channel to the second channel.
Regarding claim 2, Lanaway discloses the limitations of claim 1, and Lanaway further discloses the heat exchanger comprises an inlet port (34) for receiving said fluid and an outlet port (36) for allowing the fluid to exit the heat exchanger.
Regarding claim 3, Lanaway discloses the limitations of claim 2, and Lanaway further discloses the inlet port (34) is coupled to the first channel (one of 18) and the outlet port (36) is coupled to the second channel (another one of 18).
Regarding claim 5, Lanaway discloses the limitations of claim 3, and Lanaway further discloses the inlet port (34) is arranged at the proximal end of the set of channels and the outlet port (36) is arranged at the distal end of the set of channels.
Regarding claim 6, Lanaway discloses the limitations of claim 2, and Lanaway further discloses the set of channels comprises a third channel (18) defined by the first skin (12) and the wall (16), wherein the wall located between the second channel and the third channel comprises a second at least one aperture (50) to allow fluid to pass through the wall from the second channel to the third channel.
Regarding claim 7, Lanaway discloses the limitations of claim 6, and Lanaway further discloses the inlet port (34) is connected to the first channel (one of 18) at the proximal end of the set of channels and the outlet port (36) is connected to the third channel (another channel 18) at the distal end of the set of channels.
Regarding claim 8, Lanaway discloses the limitations of claim 7, and Lanaway further discloses the second at least one aperture (one of 50) is located towards the proximal end of the set of channels (18)
Regarding claim 9, Lanaway discloses the limitations of claim 1, and Lanaway further discloses the first at least one aperture (50) is towards the distal end of the set of channels.
Regarding claim 16, Lanaway discloses the limitations of claim 1, and Lanaway further discloses the wall has a thickness of between 0.5mm and 6mm (see range .5 to 1.5 mm – Page 7 which lies entirely within the claimed range).
Regarding claim 18, Lanaway teaches the limitations of claim 1, and Lanaway further discloses a plurality of sets of channels (see plurality of channels 18, which constitute a plurality of sets, or at least pairs thereof). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Raskin (US4002200).
Regarding claim 4, Lanaway teaches the limitations of claim 3, and Lanaway does not teach the inlet port and the outlet port are arranged at the proximal end of the set of channels.
Raskin teaches the inlet port and the outlet port are arranged at the proximal end of the set of channels (see 38 & 40). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include the inlet and outlet at the proximal end, as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. In the instant case, depending on the desired number of passes or the desired location of the inlets and outlets relative to other components, a skilled artisan would recognize the inlet and outlet could be positioned on the same or different sides, as recognized in the art. 
Claim 10-13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Banks (US5287918).
Regarding claims 10-12 Lanaway teaches the limitations of claim 1, and Lanaway does not teach the set of channels follow a non-linear path between the proximal end and the distal end;  the first channel and the second channel are parallel curves relative to each other; the non-linear path is substantially sinusoidal.
Banks, in a separate embodiment further teaches the set of channels follow a non-linear path between the proximal end and the distal end;  the first channel and the second channel are parallel curves relative to each other; the non-linear path is substantially sinusoidal (see heat exchange region 124; Fig. 4C & “waves” – Col 9, lines 25-45), in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway with the sinusoidal, curved flow non-linear flow paths of Banks, in order to promote turbulence and improve heat transfer (Col. 9, lines 25-45).
Regarding claim 13, Lanaway teaches the limitations of claim 1, and Lanaway is silent to the wall is bonded to the first skin and the second skin.
Banks further teaches the wall is bonded to the first skin and the second skin (“diffusion bonding” & “superplastically formed” - Col. 2, lines 40-50).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include wherein the heat exchanger is manufactured by diffusion bonding, in order to provide a heat exchanger with improved integrity, reduced complexity, and recued cost of fabrication (Col. 1, lines 55-60).
Regarding claim 19, Lanaway teaches the limitations of claim 1, and Lanaway does not teach the method of manufacturing the heat exchanger using diffusion bonding and superplastic forming.
Banks teaches the heat exchanger (see Fig. 5, having skins 110/112, channels 102/104, walls 106/108) is manufactured using diffusion bonding and superplastic forming (“diffusion bonding” & “superplastically formed” - Col. 2, lines 40-50), in order to provide a heat exchanger with improved integrity, reduced complexity, and recued cost of fabrication (Col. 1, lines 55-60). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include wherein the heat exchanger is manufactured by diffusion bonding and superplastic forming, in order to provide a heat exchanger with improved integrity, reduced complexity, and recued cost of fabrication (Col. 1, lines 55-60).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Banks (US5287918) and Li (CN205980895).
Regarding claim 14-15, Lanaway teaches the limitations of claim 13, and Lanaway further teaches the wall (26) is corrugated and comprises a first longitudinal section (one of troughs 24) bonded to the first skin, a second longitudinal section (another of troughs 24) bonded to the second skin and further suggests at least one inclined section (26 & Page 4, lines 5-10 “…rectangular or square profile. Alternatively the sheet may have a triangular or other profile which presents flat surfaces for attachment to the plates”) between the first longitudinal section and the second longitudinal section, however, fails to explicitly teach the at least one inclined section between the first longitudinal section and the second longitudinal section, wherein the inclined section is inclined at an angle of approximately 30 to 60 degrees relative to the first longitudinal section and the second longitudinal section.
	Li teaches (see Fig. 1/3) the at least one inclined section between the first longitudinal section and the second longitudinal section, wherein the inclined section is inclined at an angle of approximately 30 to 60 degrees (a = 120, page 3 & Fig. 3, and thus the supplementary angle corresponding to the claimed angle is 60, falling within the claimed range) relative to the first longitudinal section and the second longitudinal section, in order to provide a fin of high heat transfer efficiency (Page 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include the angle of Li, in order to provide a fin of high heat transfer efficiency (Page 3).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanaway (GB2434633) in view of Adderley (US5465785).
Regarding claim 17, Lanaway teaches the limitations of claim 1, and Banks further teaches the first skin and the second skin are formed of a titanium (Col. 5, lines 40-50), however, is silent to wherein the material is titanium alloy.
Adderley teaches wherein the material is titanium alloy (Col. 1, lines 45-50), in order to provide a heat exchanger operable at high pressures and/or temperatures (Col. 1, lines 45-50). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lanaway to include the titanium alloy of Adderley, in order to provide a heat exchanger operable at high pressures and/or temperatures (Col. 1, lines 45-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763